Citation Nr: 0522164	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to March 
1947, and from November 1947 to December 1948.  He died in 
May 1995, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

In August 2000 and August 2003, the Board remanded this case 
for additional development.  Specifically, the August 2000 
remand was to obtain VA medical records, and in August 2003 
to send correspondence to the appellant which complied with 
the duty to notify under the Veterans Claims Assistance Act 
of 2000 (VCAA).  As a preliminary matter, the Board finds 
that the remand directives have been substantially complied 
with, and, as such, a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran died in May 1995, and his death certificate 
lists his immediate cause of death as natural causes with 
severe chronic obstructive pulmonary disease (COPD) as a 
significant condition contributing to death but not resulting 
in the underlying cause given.

3.  The veteran was first diagnosed with COPD many years 
after his active service, and no competent medical evidence 
is of record which links this disability to such service, to 
include his treatment for pneumonia therein.  In fact, there 
is medical evidence of record which relates the etiology of 
this disability to a 40 year history of cigarette smoking.

4.  The appellant initiated her claim of service connection 
for the cause of the veteran's death in October 1998.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1103, 1310, 1312, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.300, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The record reflects that VA sent correspondence to the 
appellant in December 2002, February 2004, and September 
2004, which, taken together, specifically noted the issue on 
appeal, addressed the requirements for a grant of service 
connection, informed the appellant of what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for the appellant to advise 
VA of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

Moreover, the appellant has been provided with a copy of the 
appealed rating decision, the January 1999 Statement of the 
Case (SOC), as well as multiple Supplemental Statements of 
the Case (SSOCs) which provided her with notice of the law 
and governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, the most recent SSOC in March 
2005 included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the appellant was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
appellant and her representative have had the opportunity to 
present evidence and argument in support of this claim.  
However, it does not appear that the appellant has identified 
the existence of any relevant evidence that is not of record.  
In pertinent part, she did not respond to the request 
contained in the December 2002, February 2004, and September 
2004 letters, that she identify any relevant evidence that 
was not of record.  Further, for the reasons detailed below, 
the Board finds that the preponderance of the evidence is 
against the claim.  As such, no additional development to 
include a medical examination and/or opinion is warranted 
based on the facts of this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran died in May 1995, and his death 
certificate lists his immediate cause of death as natural 
causes with severe COPD as a significant condition 
contributing to death but not resulting in the underlying 
cause given.

The appellant initiated this case in October 1998.  In 
essence, she contends that the cause of the veteran's death 
is related to his active service.  In a July 2005 statement 
from her representative, it was asserted that the veteran's 
service medical records showed treatment for pneumonia, 
pleuritis, and pharyngitis in 1946, and that there were 
numerous other references to treatment for coughs, often 
producing yellow sputum.  Thus, it was contended that the 
record indicated that it was at least as likely as not that 
the development of the veteran's pulmonary problems was 
rooted in his active duty service, and that the suggestion 
that the occurrence of pulmonary dysfunction on active duty 
was limited to an isolated case of pneumonia was simply not 
true.

The veteran's service medical records from his first period 
of active duty reflect that his lungs were clinically 
evaluated as normal on both his December 1945 enlistment 
examination and on his February 1947 discharge examination.

The service medical records from the veteran's second period 
of active duty reflect that he was treated for a cough 
productive of yellow sputum in January 1946, which was 
ultimately diagnosed as pneumonia.  Subsequent records from 
June 1946 note that he was treated for chest pain with 
difficulty breathing.  Findings included pharyngitis, as well 
as "caryza - (possible early pneumonia)."  Records from 
July 1946 show a finding of pleuritis, acute, left chest in 
anterior axillary line, cause undetermined, nontuberculous.  
On his December 1948 discharge examination, it was noted that 
he was treated for pneumonia in January 1946, but no 
abnormalities were found on clinical examination of his 
lungs.

Post-service medical records, including records from the 
Social Security Administration (SSA), first show treatment 
for pulmonary/respiratory problems in 1977.  For example, a 
September 1977 VA hospitalization report reflects that the 
veteran was treated for a left spontaneous pneumothorax.  A 
subsequent October to November 1977 VA hospitalization report 
notes that he was treated for two spontaneous pneumothoraces 
in the past month, and he was again hospitalized in December 
1977 for spontaneous pneumothorax.  Further, a medical 
statement dated in December 1977 identified the veteran has 
being status-post three spontaneous pneumothoraces and 
pleurodesis with left anterolateral thoracotomy.  This 
statement also indicated that the veteran had severe 
emphysema and COPD, that he might require chronic oxygen 
therapy in the future, that he was totally and permanently 
disabled from this condition, and would not be able to return 
to work.

The subsequent post-service medical records continue to show 
findings of pulmonary/respiratory problems, to include 
findings of COPD, and that the veteran underwent multiple 
periods of hospitalization as a result thereof.  Moreover, he 
was awarded both VA nonservice-connected pension benefits and 
SSA disability benefits as a result of this disability. 

The medical records also reflect that the veteran had a 
longstanding smoking history.  In pertinent part, a July to 
August 1979 VA hospitalization report stated, among other 
things, that his COPD was probably related to a 40 year 
history of cigarette smoking.

The record does not reflect the veteran sought service 
connection for his COPD during his lifetime, and no competent 
medical opinion is of record which relates this disability to 
his active service, to include his treatment for pneumonia 
and other respiratory disorders therein.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b); see also 38 U.S.C.A. § 1103(a).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran's service medical 
records reflect that he was treated for pulmonary/respiratory 
problems in 1946, and include findings of pneumonia, 
pharyngitis, and pleuritis.  Nevertheless, no lung 
abnormalities were noted on his December 1948 discharge 
examination and there is no post-service evidence of 
treatment for any such disability until 1977, many years 
after his active service.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  

The Board further finds that there is no competent medical 
evidence of record which links the cause of the veteran's 
death, to include COPD, to his active service.  In fact, 
there is competent medical evidence in the form of the July 
to August 1979 VA hospitalization report which links this 
disability to a longstanding smoking history.  Although the 
Board sympathizes with the appellant, the provisions of 
38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 are a legal bar to 
her claim of service connection for the cause of the 
veteran's death based upon tobacco use due to the fact that 
her claim was filed in October 1998, which is after the June 
1998 effective date of these provisions.  As such, service 
connection for the cause of the veteran's death on this basis 
is barred as a matter of law.  See Sabonis, supra (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

In summary, although the veteran was treated for 
pulmonary/respiratory problems during active service, 
including pneumonia, no abnormalities of his lungs were found 
at the time of his discharge examination; there is no medical 
evidence of COPD until many years after the veteran's active 
service; there is no competent medical evidence of record 
which links the cause of the veteran's death, to include 
COPD, to active service; and there is competent medical 
evidence which links the COPD to longstanding tobacco use, 
for which service connection is barred as a matter of law.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant, nor for the 
circumstances which resulted in the veteran's death.  
However, the Board is bound by the fact that there is a legal 
bar for the benefit she seeks based on the veteran's tobacco 
use, and the fact that the preponderance of the evidence is 
otherwise against her claim.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


